                          IN THE UNITED STATES DISTRICI COURT
                         FOR THE WESTERN DISTRIC1 OF WISCONSIN

  DAMIEN GREEN

           Plaintiff,                                 JUDGMENT IN A CIVIL CASE

     v.                                                  Case No. 14-cv-326-jdp

 DAWN M. LAURENT, KAREN ANDERSON,
 DR MYIER, DANIEL NORGE,
 DAVID MELBY, LUCAS WEBER,
 MICHAEL MEISNER, DR LESER,
 OFFICER EXNER, OFFICER RANKER,
 OFFICER BOILER, OFFICER KEARNS,
 RAY WOOD, MICHAEL MORRISON,
 and SANDY HAUTAMAKL

           Defendants.


                               JUDGMENT IRA CIVIL CASE


          IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.



Approved as to form this -3124day of April, 2019.



Ja s D. Peterson
District Judge


                0/0702.-7a.e,4--                            A(//q
Peter Oppeneer, Clerk of Court                            Date
